UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1060



ESKEDAR TESHOME-GEBREEGZIABHER,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 29, 2008                 Decided:   October 30, 2008


Before WILLIAMS, Chief Judge, SHEDD, Circuit Judge, and Claude M.
HILTON, Senior United States District Judge for the Eastern
District of Virginia, sitting by designation.


Petition denied by unpublished per curiam opinion.


Jason A. Dzubow, MENSAH, BUTLER & DZUBOW, PLLC, Washington, D.C.,
for Petitioner. Gregory G. Katsas, Acting Assistant Attorney
General, David V. Bernal, Assistant Director, Stuart S. Nickum,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eskedar Teshome-Gebreegziabher, a native and citizen of

Ethiopia,   petitions   for     review   of    an   order   of    the   Board   of

Immigration Appeals affirming the Immigration Judge’s denial of her

applications for relief from removal.               Teshome challenges the

determination that she failed to establish eligibility for asylum.

To obtain reversal of a determination denying eligibility for

relief, an alien “must show that the evidence he presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”          INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that Teshome fails to show that the evidence compels a

contrary result.

            Accordingly,   we    deny    the   petition     for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 PETITION DENIED




                                   - 2 -